Citation Nr: 0931391	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  07-18 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension 
secondary to post-traumatic stress disorder (PTSD). 

2.  Entitlement to a disability rating in excess of 
50 percent for PTSD.

3.  Entitlement to a disability rating in excess of 
10 percent for residuals of a shrapnel wound of the right 
hand. 

4.  Entitlement to a disability rating in excess of 
10 percent for residuals of a shrapnel wound of the right 
knee with scar under Diagnostic Code 5260.

5.  Entitlement to a disability rating in excess of 
10 percent for limitation of extension associated with 
residuals of a shrapnel wound of the right knee with scar 
under Diagnostic Code 5261 for the period prior to February 
18, 2005.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and two daughters (A. and L.)


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 
1971.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that denied service connection 
for hypertension, granted an increased rating to 50 percent 
for PTSD, granted an increased rating to 10 percent for the 
right hand disability, continued the 10 percent rating for 
the Veteran's right knee disability under Diagnostic Code 
5260, but granted a separate rating for the Veteran's right 
knee disability for limitation of extension under Diagnostic 
Code 5261.  Since the RO did not assign the maximum 
disability rating possible, the appeal for a higher 
evaluation remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).  

In August 2008, at the North Little Rock RO, the Veteran, his 
wife, and two of his daughters testified at a personal 
hearing via a videoconference, over which the undersigned 
Veterans Law Judge presided in Washington, D.C., a transcript 
of which has been associated with the claims folder. 

An appellant may submit additional evidence to the Board 
within 90 days after the mailing of certification and record 
transfer notice.  38 C.F.R. § 20.1304(a) and (c).   
Thereafter, additional evidence will not be accepted by the 
Board unless the appellant shows on motion that there was 
good cause for the delay.  The Veteran submitted a motion to 
extend the time for receiving additional evidence and in 
February 2009, the Board granted that motion, deciding that 
the appellant and his representative could submit additional 
evidence by May 2009.  The Veteran submitted additional 
evidence that was received by the Board in March 2009.  With 
that evidence was a statement by the Veteran that he waived 
regional office consideration of the additional evidence that 
he was submitting.  

When additional evidence is received by the Board, the appeal 
is remanded to the RO unless: (1) the appellant waives his 
procedural right to have the RO initially consider the 
evidence; (2) the Board grants all appeal issues; or (3) the 
evidence is not pertinent to the issue on appeal.  38 C.F.R. 
§ 20.1304(a) and (c).  Since the Veteran waived his 
procedural right to have the RO initially consider the 
evidence, the Board has considered the additional evidence in 
deciding this appeal.    


FINDINGS OF FACT

1.  The Veteran has a current disability of hypertension. 

2.  The Veteran's hypertension was not incurred during 
service.  

3.  The Veteran's hypertension was not caused by and is not 
aggravated by his service-connected PTSD disability.  

4.  The Veteran has a full-time job as a security guard.  

5.  The Veteran's PTSD disability is manifested by: 
deficiencies in family relations and mood; the inability to 
establish and maintain effective relationships; panic attacks 
two to three times per week; and somewhat depressed mood.   

6.  The Veteran's PTSD disability is not manifested by: 
deficiencies in school, judgment, thinking, or work; neglect 
of personal appearance and hygiene; spatial disorientation; 
speech intermittently illogical, obscure, or irrelevant; 
obsessional rituals which interfere with routine activities; 
difficulty in adapting to stressful circumstances; or 
impaired impulse control.  

7.  The Veteran's residuals of shrapnel wound of the right 
hand disability is manifested by mild degenerative changes in 
the third finger, occasional swelling and pain, and 
occasional difficulty in gripping items; it is not manifested 
by a visible scar, limited range of motion of the thumb, 
ankylosis of the wrist, muscle impairment, or nerve 
impairment.  

8.  Prior to February 18, 2005, the Veteran's right knee 
disability was manifested by full range of extension motion, 
flexion motion limited to 100 degrees, degenerative changes, 
and a 2 centimeter scar; it was not manifested by recurrent 
subluxation or lateral instability, nerve impairment, or 
muscle impairment.  

9.  From February 18, 2005, the Veteran's right knee 
disability was manifested by no greater limitation of 
extension than 10 degrees, no greater limitation of flexion 
motion than 115 degrees, and degenerative changes; it was not 
manifested by recurrent subluxation or lateral instability, 
nerve impairment, or muscle impairment.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension, to 
include as secondary to post-traumatic stress syndrome, have 
not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 4.104 (and 
Diagnostic Code 7101), and 20.904 (2008).  

2.  The criteria for a disability rating in excess of 
50 percent for post-traumatic stress disorder have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.130 (and Diagnostic 
Code 9411) (2008); Diagnostic and Statistical Manual of 
Mental Disorders,  309.81 (Fourth ed.) (DSM-IV).  

3.  The criteria for a disability rating in excess of 10 
percent for residuals of a shrapnel wound of the right hand 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.71a 
(and Diagnostic Codes (DCs) 5003, 5010, 5214, and 5228 to 
5230), 4.73 (and DCs 5307 to 5309), 4.118 (and DCs 7800 to 
7805), 4.123, 4.124, 4.124a (and DC 8516) (2008); Schedule 
for Rating Disabilities:  Evaluation of Scars, 73 Fed. Reg. 
54708 (September 23, 2008).  

4.  The criteria for a disability rating in excess of 
10 percent for residuals of a shrapnel wound of the right 
knee with scar under Diagnostic Code 5260 have not been met 
for the entire appellate period.  38 U.S.C.A. §§ 1155, 5107, 
5112 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.500, 
4.1, 4.2, 4.3, 4.40, 4.45, 4.56, 4.71a (and Diagnostic Codes 
5003, 5010, and 5256 to 5263), 4.73, 4.118 (and DCs 7800 to 
7805), 4.124 (2008); Schedule for Rating Disabilities:  
Evaluation of Scars, 73 Fed. Reg. 54708 (September 23, 2008).  

5.  The criteria for a disability rating in excess of 
10 percent for residuals of a shrapnel wound of the right 
knee with scar under Diagnostic Code 5261 have not been met 
for the period prior to February 18, 2005.  38 U.S.C.A. 
§§ 1155, 5107, 5112 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 3.500, 4.1, 4.2, 4.3, 4.40, 4.45, 4.56, 4.71a (and 
Diagnostic Codes 5003, 5010, and 5256 to 5263), 4.73, 4.118 
(and DCs 7800 to 7805), 4.124 (2008); Schedule for Rating 
Disabilities:  Evaluation of Scars, 73 Fed. Reg. 54708 
(September 23, 2008).  

6.  The criteria for a separate rating of 10 percent, and not 
higher, for limitation of extension associated with residuals 
of a shrapnel wound of the right knee with scar have been met 
from February 18, 2005 forward.  38 U.S.C.A. §§ 1155, 5107, 
5112 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.500, 
4.1, 4.2, 4.3, 4.40, 4.45, 4.56, 4.71a (and Diagnostic Codes 
5003, 5010, and 5256 to 5263), 4.73, 4.118 (and DCs 7800 to 
7805), 4.124 (2008); Schedule for Rating Disabilities:  
Evaluation of Scars, 73 Fed. Reg. 54708 (September 23, 2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  A Veteran may 
establish entitlement to service connection on a direct basis 
or on a secondary basis.  As discussed in turn below, service 
connection is not warranted under either legal theory.  

A.  Direct service connection

For service connection on a direct basis, three requirements 
must be established: (1) a current disability exists; (2) an 
injury or disease was incurred during active military 
service; and (3) a relationship exists between the current 
disability and the inservice injury or disease.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) (a determination of 
service connection requires a finding of the existence of a 
current disability and a determination of the relationship 
between that disability and an injury or disease incurred in 
service).  

There is no controversy that the first requirement is 
established on this record.  The Veteran was diagnosed with 
hypertension around July 2003.  July 2003 VA 
Ambulatory/Outpatient Care Record (Veteran has been recently 
diagnosed with hypertension).  But the record does not show 
that the Veteran incurred hypertension during service.  

A Veteran can establish the inservice incurrence of certain 
chronic diseases, such as hypertension, if the disease was 
manifest to a compensable degree within one year following 
separation from service.  38 C.F.R. §§ 3.307 (certain chronic 
diseases will be considered to have been incurred in service 
if manifest to a degree of 10 percent or more within one year 
from separation), 3.309 (identifying cardiovascular-renal 
disease as a chronic disease entitled to the presumption of 
inservice incurrence).  The Veteran was separated from 
service in July 1971, but the record contains no post-service 
blood pressure readings for the period from July 1971 to 
July 1972.  June 2009 VHA Opinion (there is no objective 
evidence of high blood pressure readings, diagnosis of, or 
treatment for, hypertension within one year of active 
service).  Thus, inservice incurrence is not established 
through the presumption provisions of 38 C.F.R. §§ 3.307 and 
3.308.  

Nor do the Veteran's service treatment records establish that 
he incurred hypertension during service.  He was not 
diagnosed with, or treated for, hypertension during service.  
The only blood pressure readings that appear in his service 
treatment records are from his enlistment (124/68) and his 
separation (120/80) examinations.  For VA compensation 
purposes, the term hypertension means that the diastolic 
blood pressure is predominantly 90 mm. or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm.  38 C.F.R. § 4.104 
(Diseases of the Heart:  Disease of the Arteries and Veins), 
Diagnostic Code 7101, Note (1).  Since the only two readings 
from service do not meet that definition, the service 
treatment records do not establish that the Veteran's 
hypertension was incurred during service.  June 2009 VHA 
Opinion (service record is silent for high blood pressure 
readings or diagnosis of, or treatment of, hypertension 
during service).  

But a Veteran is not limited to service treatment records in 
establishing that he incurred a disease during service.  For 
a disease diagnosed after service, service connection can be 
granted when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (post-service initial 
diagnosis of disease).  But here, no medical professional has 
provided an opinion that his hypertension began during 
service.  To the contrary, a VHA physician determined that 
the Veteran's hypertension did not have its onset during 
service because his blood pressure was normal during service, 
including upon discharge.  June 2009 VHA Opinion.  

Since a required element for entitlement to direct service 
connection-that is, that the disease was incurred during 
service-is not established on this record, service 
connection on a direct basis is not warranted.  

B.  Secondary service connection

The Veteran argues that his hypertension was caused by his 
service-connected PTSD disability.  Service connection may be 
granted on a secondary basis for a disability that is 
proximately due to, or the result of, a service-connected 
disability.  38 C.F.R. § 3.310(a).  Establishing service 
connection on a secondary basis requires evidence that shows:  
(1) a current disability exists; (2) the current disability 
was either (a) caused by or (b) aggravated by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  As discussed in the previous section, the evidence 
establishes that the Veteran has a current hypertension 
disability.  But the connection between the Veteran's 
hypertension and his PTSD is not established on this record.  

The Veteran asserted in a June 2005 statement that his 
experiences in the Republic of Vietnam caused stress and 
PTSD, causing him to develop high blood pressure.  No matter 
how sincere his belief in that causal relationship may be, 
the Veteran is not competent to provide a medical opinion 
about the etiology of his hypertension because he is a lay 
person.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a lay 
person is not competent to give evidence of matters that 
require medical knowledge).  

The record does, however, contain opinions by four medical 
professionals as to a relationship between the Veteran's PTSD 
and his hypertension.  Each of the opinions is competent 
medical evidence.  38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements, or opinions).  Yet just because each 
of the opinions meets the definition of competent medical 
evidence does not mean that the evidence has equal probative 
value.  It is the responsibility of the Board to weigh the 
evidence, including the medical evidence, and determine where 
to give credit and where to withhold the same and in so 
doing, the Board may accept one medical opinion and reject 
others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

At his personal hearing, the Veteran's daughter, A., who is a 
nurse, testified about his hypertension.  But she did not 
testify that her father's PTSD caused or aggravates his 
hypertension.  Rather, she testified that the signs and 
symptoms of his  hypertension did not develop until after his 
PTSD was diagnosed.  Transcript at p. 10.  But merely because 
the PTSD developed and/or was diagnosed first does not mean 
that the PTSD caused or aggravates the Veteran's 
hypertension.  Since her testimony provided only a sequential 
relationship rather than an etiological relationship, the 
Board assigns no weight to that opinion for purposes of 
determining whether the PTSD caused or aggravates the 
hypertension condition.  

The December 2007 compensation and pension (C&P) PTSD 
examiner recorded the Veteran's medical history and reviewed 
his claims folder before and during the exam.  He took the 
Veteran's blood pressure three times (192/88; 184/86; 192/88) 
during the examination and his determination that the Veteran 
had elevated blood pressure was supported by those readings.  
38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.).  He noted that the Veteran had 
an upcoming appointment scheduled with his primary care 
physician and advised the Veteran to talk with his doctor 
about achieving better control of his hypertension.  

The December 2007 C&P examiner was asked to provide an 
opinion as to whether it was at least as likely as not that 
the Veteran's hypertension was caused by, or worsened by, his 
PTSD.  That examiner stated that in his opinion, the 
Veteran's hypertension was not linked to his PTSD.  He 
explained that the Veteran's hypertension reflected the 
natural progression of the disease.  He did not, however, 
provide his rationale for that conclusion because he neither 
discussed the natural progression of hypertension nor how 
this Veteran's condition reflected that progression.  Thus, 
while the opinion is relevant to the nexus determination, the 
Board assigns it little weight because the reasoning behind 
the opinion can not be reviewed.  

The Veteran submitted an opinion by Sikandar Murad, M.D.  He 
explained that the Veteran was his patient and had 
hypertension.  He stated that he believed that the Veteran's 
hypertension condition is more likely than not secondary to 
PTSD.  He provided no rationale at all for his condition.  As 
with the December 2007 C&P examiner's opinion, while Dr. 
Murad's opinion is relevant to the nexus determination, the 
Board assigns it little weight because the reasoning behind 
the opinion can not be reviewed.  

The Board requested a medical expert opinion from a health 
care professional in VA's Veterans Health Administration 
(VHA).  38 C.F.R. § 20.901(a) (the Board may obtain a medical 
opinion from an appropriate health care professional in the 
VHA of VA on medical questions involved in the consideration 
of an appeal when, in its judgment, such medical expertise is 
needed for equitable disposition of an appeal).   In 
June 2009, the VHA physician provided an opinion that the 
Veteran's PTSD neither caused nor aggravates the Veteran's 
hypertension.  

As to whether the hypertension was caused by PTSD, the VHA 
physician pointed out that when the diagnoses were made, the 
Veteran's treating physicians did not find a causative 
relationship between PTSD and hypertension.  And her review 
of the medical literature revealed that PTSD and its 
treatment do not cause hypertension.  She explained that 
blood pressure may be elevated temporarily during an acute 
exacerbation of PTSD but when the acute distress is relieved, 
the blood pressure returns to normal.  Since there is no 
permanent blood pressure elevation or diagnosis of 
hypertension as a result of a PTSD exacerbation, the VHA 
physician concluded that the medical literature provided no 
basis for the Veteran's claim that PTSD caused his 
hypertension.  

She also explained that the medical literature provides no 
support for the claim that the Veteran's PTSD aggravates the 
Veteran's hypertension.  As noted above, blood pressure can 
be elevated temporarily by an acute PTSD exacerbation, but 
there is no permanent elevation.  She also pointed out that 
the Veteran's medical records do not provide objective 
evidence of blood pressure worsening over time due to PTSD.  
She explained that in general, in most individuals as they 
age, hypertension does worsen over time as a natural 
progression of the disease itself.  She found no objective 
evidence of aggravation of the Veteran's hypertension by his 
PTSD.  
The opinion by the VHA physician was based on a review of the 
Veteran's inservice and post-service medical records, medical 
literature, and the nexus opinions provided by the 
September 2008 C&P examiner and Dr. Murad.  She not only 
provided a clear opinion but supported it with a rationale 
that can be reviewed by the Board.  As a result, the Board 
finds the VHA opinion entitled to great weight on the 
question of whether the Veteran's PTSD caused or aggravates 
his hypertension.    

Since the record does not establish that the Veteran's 
service-connected PTSD caused or aggravates his hypertension, 
service connection on a secondary basis is not warranted.  

Nor does the benefit-of-the-doubt doctrine require a 
different result here.  When there is an approximate balance 
of positive and negative evidence about a claim, reasonable 
doubt should be resolved in the claimant's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  With respect to 
the direct service claim, there was no evidence in the record 
at all that hypertension was incurred during service.  With 
respect to the secondary service connection theory, the 
Veteran is not competent to provide that medical opinion and 
his daughter, who is a nurse, did not testify as to anything 
more than a sequential  relationship.  The only other 
positive evidence was an opinion by Dr. Murad, which 
contained no rationale whatsoever.  And as discussed above, 
when the relative weight of the competent medical evidence 
about the causation or aggravation of the Veteran's 
hypertension is considered, the evidence against the 
secondary service connection claim is much greater than that 
in favor.  Thus, there is no reasonable doubt to resolve.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (benefit of the 
doubt rule inapplicable when the preponderance of the 
evidence is against the claim).  

Service connection for hypertension is not warranted on a 
direct basis or as secondary to the Veteran's service-
connected PTSD disability.  

II.  Increased ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Generally, an evaluation 
of the extent of impairment requires consideration of the 
whole recorded history (38 C.F.R. §§ 4.1, 4.2), but when, as 
here, service connection has been in effect for a few years, 
the primary concern for the Board is the current level of 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Yet, the relevant temporal focus for adjudicating an 
increased rating claim is on the evidence establishing the 
state of the disability from the time period one year before 
the claim was filed until a final decision is issued.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Thus, staged ratings may be assigned if the severity of the 
disability changes during the relevant rating period.  With 
respect to the PTSD disability and right hand disability, 
since the criteria for a rating higher than that currently 
assigned is not established at any time on this record, 
staged ratings will not be assigned for that disability.  As 
for the Veteran's right knee disability, a staged rating was 
effectively assigned by the RO because a separate rating for 
limitation of extension was assigned from November 29, 2004, 
and was discontinued as of February 17, 2005.  But as 
discussed below, the Board also granted a separate 10 percent 
rating effective from February 17, 2005, so the de facto 
staged ratings are eliminated as the Veteran will have two 
10 percent ratings for the period from the filing of the 
claim forward.  

A.  PTSD

The RO assigned a 50 percent rating to the Veteran's PTSD 
disability.  As a result, for this appeal, only the two 
ratings higher than 50 percent need be addressed to determine 
whether a higher rating is warranted.  A 100 percent rating 
is assigned for a PTSD disability that manifests in total 
occupational and social impairment.  Diagnostic Code 9411, 
38 C.F.R. § 4.130 (General Rating Formula for Mental 
Disorders).  Whatever the extent of the Veteran's social 
impairment, a 100 percent rating is not warranted on this 
record because both occupational and social impairment is 
required for that total rating.  This Veteran, however, 
currently works as a security guard.  The December 2007 
compensation and pension (C&P) examiner determined that the 
Veteran's PTSD did not preclude employment.  And although Dr. 
Conley indicated in her January 2009 letter that the 
Veteran's current employment is sustainable because he does 
not have to interact much with other people, nevertheless, he 
is maintaining his job.  Since the record does not establish 
total occupational impairment, a 100 percent rating is not 
warranted. 

Nor is a 70 percent rating warranted on this record.  A 
70 percent rating is assigned when the Veteran's PTSD 
disability manifests in occupational and social impairment 
with deficiencies in most areas, such as family relations, 
mood, judgment, thinking, work, or school, due to such 
symptoms as:  (1) neglect of personal appearance and hygiene; 
(2) spatial disorientation; (3) speech intermittently 
illogical, obscure, or irrelevant; (4) obsessional rituals 
which interfere with routine activities; (5) difficulty in 
adapting to stressful circumstances (including work or a 
work-like setting); (6) near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; (7) impaired impulse control 
(such as unprovoked irritability with periods of violence); 
(8) suicidal ideation; and (9) inability to establish and 
maintain effective relationships.  Diagnostic Code 9411, 
38 C.F.R. § 4.130 (General Rating Formula for Mental 
Disorders) (criteria numbered and reordered to facilitate 
clearer discussion of how they are applied to this Veteran's 
disability).  

As for the first five symptoms numbered above, the record 
shows that no VA or private examiner has found that the PTSD 
disability is manifest by those symptoms, the Veteran does 
not assert his PTSD is manifest by those symptoms, and the 
other lay persons who provided statements and/or testimony do 
not address those symptoms.  The Veteran was always casually 
groomed at his C&P examinations and he was oriented in all 
spheres.  December 2007 C&P PTSD Exam; February 2007 C&P PTSD 
Exam; April 2005 C&P PTSD Exam.  His speech was within normal 
limits with regard to rate and rhythm and he exhibited no 
confusion or loose thinking in his speech.  December 2007 C&P 
PTSD Exam; February 2007 C&P PTSD Exam; April 2005 C&P PTSD 
Exam.  Not only did no examiner find that the Veteran had 
obsessional rituals, the C&P examiner noted that the 
Veteran's PTSD symptoms did not preclude his ability to 
perform the activities of daily living.  December 2007 C&P 
PTSD Exam; February 2007 C&P PTSD Exam.  And the record does 
not contain one observation about the Veteran's inability to 
adjust to stressful circumstances, nor does the record 
contain any descriptions of incidents during the relevant 
rating period that would indicate an inability to adjust to 
stressful circumstances.  December 2007 C&P PTSD Exam; 
February 2007 C&P PTSD Exam; April 2005 C&P PTSD Exam.   

The next two numbered symptoms have some evidence to support 
them, but not nearly enough to establish that the PTSD 
disability is manifested by the degree of the symptom 
described.  At an early session with his psychiatrist, the 
Veteran reported that he was feeling numb, without really 
feeling depressed or fully anxious.  February 2005 Chart Note 
by Dr. Broughton.  He was observed to have a somewhat 
depressed mood at the April 2005 C&P PTSD exam, but at the 
December 2007 C&P PTSD exam, his mood was euthymic, with no 
depression noted.  See also February 2007 C&P PTSD Exam (mood 
was predominantly one of irritation; no depression noted).  
While the Veteran was prescribed Paxil, the record shows that 
he was not consistent in taking that anti-depressant.  So, 
even without taking that medication, the Veteran did not 
manifest depression that was "near-continuous" or that 
affected the ability to function independently, 
appropriately, and effectively.  Indeed, Dr. Conley indicated 
that the Veteran has recently been taking Zoloft and Seroquel 
because he had "some" mood lability and occasional insomnia 
as well as symptoms of depression and PTSD.  January 2009 
Letter By Dr. Conley.  Nothing in her letter indicates that 
the Veteran's depression was near-continuous or affected his 
ability to function.  As for panic attacks, at his personal 
hearing, the Veteran testified that he had panic attacks two 
or three times per week.  Transcript at p. 23; see also 
April 2005 Lay Statement by Veteran (Veteran reported that he 
stayed depressed and had panic attacks).  The examiner's 
reports were silent as to panic attacks.  Thus, the panic 
attacks manifested by the Veteran's PTSD did not meet the 
schedular criteria describing near-continuous panic attacks.  

There is some evidence of impaired impulse control.  The 
record contains a statement by a former co-worker who 
described the Veteran as becoming angry and upset easily, so 
that she thought the Veteran could hurt somebody and that 
maybe someday he probably would hurt somebody.  April 2005 
Lay Statement by Former Co-Worker, S.  She provided no 
examples.  She did not explain why she believed that he might 
hurt somebody someday.  Nor is there any evidence indicating 
that she has had any education, training, or experience that 
makes her competent to make predictions as to the Veteran's 
future behavior.  38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements, or opinions).  To the contrary, it 
appears that she is a lay person who used to work with the 
Veteran at the Department of Corrections, but is no longer 
close friends with him.  April 2005 Lay Statement by Former 
Co-Worker, S (we are not close anymore).  Her statements 
about the Veteran's anger are not consistent with that part 
of the record in which the Veteran is described as fully 
cooperative.  December 2007 C&P PTSD Exam (Veteran was fully 
cooperative); February 2007 C&P PTSD Exam (same); April 2005 
C&P PTSD Exam (same).  As a result, the Board assigns little 
credibility to her broad statements.  See Caluza v. Brown, 7 
Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 
604 (Fed. Cir. 1996) (in determining the weight to be 
assigned to evidence, credibility can be affected by 
inconsistency with other evidence of record).  

Dr. Conley also implies that the Veteran would have increased 
irritability and agitation if increased interaction with 
others were required at work.  But she does not imply that he 
would be violent.  January 2009 Letter By Dr. Conley.  On 
this record, the Veteran's PTSD is not manifested by impaired 
impulse control as described in the schedular criteria for a 
70 percent rating.    

There is mixed evidence in the record about suicidal 
ideation.  Sometimes, the Veteran has denied suicidal 
ideation.  December 2007 C&P Exam (Veteran denied suicidal 
ideation); December 2004 Chart Note by Dr. Broughton (denied 
SI); November 2004 Chart Notes by Dr. Broughton (Veteran did 
not think of suicide but often had thoughts about dying); 
September 2004 Psychiatric and Diagnostic Evaluation and 
Treatment by Dr. Broughton (Veteran denied suicidal ideation 
at his initial evaluation by Dr. Broughton, but explained 
that he thought he might die by drowning).  Other times, he 
has reported some suicidal ideation, but denied intent to 
kill himself.   February 2007 C&P PTSD Exam (Veteran reported 
some suicidal ideation but denied intent); April 2005 C&P 
PTSD Exam (reported no suicidal or homicidal intent, but 
reported ideation for both).  When the Veteran's 
representative asked the Veteran at the August 2008 personal 
hearing whether it was true that at times, his wife and 
daughters were not certain whether he would harm himself, the 
Veteran testified that the representative's statement was 
correct.  Transcript at p. 29.  But the Veteran's wife and 
daughters did not mention any suicide fears in their lay 
statements or their sworn testimony at the personal hearing.  
On this record, at most, the Veteran's PTSD sometimes 
manifests in suicidal ideation without intent.  

The ninth and last symptom listed in the schedular criteria 
for a 70 percent disability rating is the inability to 
establish and maintain effective relationships.  Although 
there is some mixed evidence, the record establishes that the 
Veteran has difficulty in maintaining effective 
relationships.  The Veteran has been married for more than 30 
years to his wife.  He explained that they get along fairly 
well and are close sometimes, but then he qualified that he 
is more loyal than close.  December 2007 C&P PTSD Exam.  His 
wife testified that he is distant at times.  Transcript at p. 
24. Dr. Conley noted that the Veteran's PTSD symptoms have 
led to impaired interpersonal functioning, especially with 
the relationship with his wife that was close.  January 2009 
Letter By Dr. Conley.  

He is not estranged from his daughters, who supported his 
claim with sworn statements and testimony at his personal 
hearing.  But one of his daughters noted that he "had 
issues" socializing with his family and was not as 
affectionate as she would like.  April 2005 Lay Statement of 
Daughter A.  Another daughter testified that as a child and 
as an adult, she witnessed that the Veteran was distant and 
liked to be alone, staying to himself, not going anywhere.  
Transcript at pp. 30-31 (testimony of daughter L.).  A former 
co-worker indicated that they had gone to movies together, 
but it is not clear from her statement whether she was 
discussing the relevant rating period or a time in the past.  
April 2005 Lay Statement by Former Co-Worker, S.  In any 
event, that relationship is not as close as it once was 
(ibid.) and the Veteran testified that he has no friends at 
all.  Transcript at p. 24.  

The April 2005 C&P examiner noted that he reported 
considerable social isolation. The Veteran  explained that at 
his security job at the arsenal, he tends to avoid other 
workers.  April 2005 C&P PTSD Exam.  When not at work, he 
watches TV or does chores.  December 2007 C&P Exam.  He 
visits with practically no one.  December 2007 C&P Exam; 
February 2007 C&P PTSD Exam (he said he does not really visit 
with anyone); April 2005 C&P PTSD Exam (same).  While there 
are some relationships he has maintained, it is not clear 
that these are effective relationships.  As a result, the 
ninth symptom is established on this record.  

But with only two of the nine symptoms manifested by the 
Veteran's PTSD disability, a 70 percent rating is not 
warranted on the basis of the symptoms listed in the 
schedular criteria for that rating.  Of course, the symptoms 
listed in the schedular criteria are given only as examples 
of what would indicate occupational and social impairment 
with deficiencies in most areas, such as family relations, 
mood, school, judgment, thinking, or work.  38 C.F.R. 
§ 4.130; see Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Of the six areas listed, the record establishes deficiencies 
in only two areas:  family relations and mood.  

In analyzing the Veteran's inability to maintain effective 
relationships, some of the relationships discussed were his 
family relations.  Although he has remained married for many 
years to his wife, and has a relationship with each of his 
daughters, the evidence discussed with respect to the ninth 
symptom, above, shows that there are deficiencies in his 
family relations.  

And while the negative descriptions of the Veteran's mood did 
not rise to the level of manifesting impaired impulse 
control, that evidence does establish that there are 
deficiencies in his mood.  See January 2009 Letter by Dr. 
Conley (Veteran has difficulty with mood lability as well as 
symptoms of depression); December 2007 C&P PTSD exam (his 
mood was generally euthymic but with some irritation noted); 
February 2007 C&P PTSD exam (his mood was predominantly one 
of irritation); April 2005 C&P PTSD exam (his mood was 
somewhat depressed and his affect somewhat restricted); but 
see February 2005 Chart Note by Dr. Broughton (he admitted to 
feeling numb without really feeling depressed or fully 
anxious). 

Yet, the record does not establish deficiencies in the other 
four areas described in the schedular criteria for a 
70 percent rating.  The record is silent as to school 
matters.  The Veteran's judgment and thinking were 
consistently adequate. December 2007 C&P Exam (insight and 
judgment adequate; thought processes and associations were 
logical and tight and there was no confusion; memory was 
grossly intact; no hallucinations or delusions); 
February 2007 C&P PTSD Exam (insight was limited but his 
judgment was adequate; thought processes and associations 
were logical and tight and there was no confusion; memory was 
grossly intact; no hallucinations or delusions); April 2005 
C&P PTSD Exam (insight and judgment adequate; thought 
processes and associations were logical and tight and there 
was no confusion; memory was grossly intact; no 
hallucinations or delusions).   

And while the Veteran reported in an April 2005 lay statement 
that he had long-term and short-term memory loss and that he 
made lots of mistakes because of the things he has forgotten, 
there is neither objective evidence to support that statement 
nor any examples or details.  Similarly, the daughter who is 
a nurse testified that she has noticed him "spacing out at 
times, like not being focused."  Transcript at p. 28 
(testimony of daughter, A.). Those vague statements, 
especially when unsupported by the objective evidence about 
his memory and thinking, do not establish that his PTSD is 
manifested by a deficiency in his thinking.  

The record does not establish a deficiency in the area of 
work.  Prior to this rating period, the Veteran worked for 20 
years for the Department of Corrections and lost his job when 
accused of falsifying documents.  Nevertheless, after one 
year of unemployment, he was able to secure and maintain for 
almost eight years, his current job as a security guard at an 
arsenal.  To be sure, as Dr. Conley pointed out, he works in 
a setting that permits him to maintain as much social 
isolation as possible.  But in all that time, he identified 
only two incidents where he was reprimanded.  His former 
co-worker noted that he kept to himself at work, but there 
was no indication that his work suffered from that behavior.  
April 2005 Lay Statement by Former Co-Worker, S.  

The only evidence submitted about any decrease in production 
at his job due to his PTSD symptoms was the Veteran's 
estimate that he loses one day of work each month because of 
his PTSD symptoms.  Transcript at p. 23.  He did not 
elaborate as to which symptoms created his absenteeism or why 
he was required to miss work.  Indeed, although he told the 
February 2007 C&P examiner that he did not get along with his 
co-workers, he told the December 2007 C&P PTSD examiner that 
he did not think he had a problem at work.  And while the 
February 2007 C&P PTSD examiner noted that it was unclear how 
long the Veteran would be able to maintain his gainful 
employment, more than 2 years later, he is still working at 
the same job.  This evidence does not establish that the 
Veteran has a deficiency in his work due to PTSD symptoms.  

With deficiencies in only two of the six life areas, an 
increased rating is not warranted based on the general areas 
of occupational and social functioning described in the 
schedular criteria for a 70 percent rating.  Nor do the 
Global Assessment Functioning (GAF) scores provide support 
for a rating higher than 50 percent.  

The GAF score serves as a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (citing Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), p. 32).   A GAF score of 
51 - 60 is defined as "Moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  Ibid.  A GAF score of 41 - 50 is defined as 
"Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Ibid. A GAF 
score of 31 - 40 is defined as "Some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; a child ...)."  Ibid.  

GAF scores assigned at the C&P examinations were 58 
(April 2005) and 45 (February 2007 and December 2007).   
These GAF scores show that the Veteran was experiencing some 
serious impairment in one area, which in this case would be 
in social functioning.  

The Veteran's psychiatrist, on the other hand, determined 
that prior to the September 2004 evaluation, the Veteran had 
had a GAF score as high as 55, but at the time of the initial 
evaluation, his GAF score was 35.  September 2004 Psychiatric 
and Diagnostic Evaluation and Treatment by Dr. Broughton.  
While no GAF score was thereafter assigned by him, at the 
rest of the Veteran's visits with the psychiatrist, 
Dr. Broughton noted that the Veteran was doing fairly well.  
Chart Note by Dr. Broughton in: November 2004; 
December 2004;February 2005; and April 2005.  And while 
Dr. Broughton's initial GAF assignment right before the 
Veteran filed his increased rating claim might have been 
influenced by the Veteran's description of his past desire to 
kill his father-in-law, Dr. Broughton's subsequent treatment 
notes do not reflect that the Veteran was continuing to have 
such violent ideations.  In addition, after seeing the 
Veteran one month following the initial evaluation, he 
thereafter saw the Veteran only every two months.  Between 
the comments of improvement, the lack of notes indicating a 
major impairment in several areas, and the notes indicating 
improvement, the Board finds that that one GAF score assigned 
by Dr. Broughton did not accurately reflect the severity of 
the Veteran's PTSD condition over the rating period.  Thus, 
no increased rating is warranted based on the GAF scores.  

To support his claim for an increased rating, the Veteran has 
produced evidence that he is experiencing increasing symptoms 
of nightmares, intrusive distressing recollections of his 
wartime events, restricted range of affect, sleep 
deprivation, stimulus avoidance, and exaggerated startle 
response.  Those particular symptoms are used in diagnosing 
PTSD.  DSM-IV at  309.81.   While they are common to people 
diagnosed with PTSD, those particular symptoms are not used 
in determining the appropriate level of severity of that 
mental disorder.  Rather, the schedular criteria establishes 
the means of evaluating the PTSD disability for rating 
purposes.  In any event, the Board notes that the assignment 
of an increased  disability rating of 50 percent in the 
September 2005 rating decision, in fact,  reflects the fact 
that the Veteran's disability is worse than it was before.  
But this record does not establish that the Veteran's PTSD 
disability is manifested by symptoms that warrant a 
70 percent rating.  

The RO also considered an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) and determined referral 
for extraschedular consideration was not warranted in this 
case.  The Board agrees. 

In determining whether extraschedular consideration is 
warranted, the threshold determination is whether the 
disability picture presented in the record is adequately 
contemplated by the rating schedule.  Thun v. Peake, 22 Vet. 
App. 111, 118 (2008).  The record shows that the very 
symptoms manifested by the Veteran's PTSD (panic attacks, 
disturbances of mood, difficulties in relationships) are 
included in the schedular rating criteria for PTSD.  See 
Diagnostic Code 9411, 38 C.F.R. § 4.130 (General Rating 
Formula for Mental Disorders).  

Since the Veteran's symptoms fall squarely within the 
schedular rating criteria, no referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service to determine whether the Veteran's disability picture 
requires the assignment of an extraschedular rating is 
warranted.  Thun, 22 Vet. App. at 118 (once the Board 
determined that the claimant's disability picture was not 
characterized as an unusual one, it did not err in concluding 
that he was not entitled to referral for an extraschedular 
rating).   

Finally, when there is an approximate balance of positive and 
negative evidence about a claim, reasonable doubt should be 
resolved in the claimant's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.  But when, as here, the evidence 
against the claim is much greater than that in favor, that 
doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990) (benefit of the doubt rule inapplicable when 
the preponderance of the evidence is against the claim).  A 
rating in excess of 50 percent for the Veteran's PTSD 
disability is not warranted on this record.  
 


B.  Residuals of shrapnel wound of the right hand 

The Veteran is currently assigned a 10 percent rating for his 
right hand disability, so the Board will review all 
applicable criteria that would warrant a rating higher than 
10 percent.  The record shows that the Veteran's right hand 
is the major hand and that X-rays reveal a small metallic 
foreign body in the soft tissue of the little (or fourth) 
finger as well as degenerative changes in the proximate 
interphalangeal joint of the ring (or third) finger.  Thus, 
an analysis must be made of the criteria governing the rating 
of scars, range of motion, arthritis, muscle injuries, and 
nerve impairment.  The Board notes that during the pendency 
of this appeal, the regulations governing scar disabilities 
were amended.  Since the amended regulations apply only to 
claims received by VA on or after October 23, 2008, that 
version of the scar regulations will not be applied here.  73 
Fed. Reg. 54708 (September 23, 2008).  

The criteria for rating scars in contained in Diagnostic 
Codes (DCs) 7800 to 7805. 38 C.F.R. § 4.118 (Schedule of 
Ratings-Skin), DCs 7800 to 7805.  But since no examiner has 
found any scar relating to this wound, no increased rating is 
warranted on the basis of the criteria for rating scars.  
December 2007 C&P Exam (no evidence scars that I can 
identify); February 2007 C&P Exam (superficial shrapnel 
injury with no scars visible); April 2005 C&P Exam (no scars 
are noted).  

As for the limitation of motion criteria for the hand, the 
only rating higher than 10 percent under the criteria 
governing individual digits is a 20 percent rating under 
Diagnostic Code (DC) 5228.   38 C.F.R. § 4.71a (Evaluation of 
Ankylosis or Limitation of Motion of Single or Multiple 
Digits of the Hand, Part IV:  Limitation of Motion of 
Individual Digits), Diagnostic Codes 5228 to 5230.  That 
rating is available for limitation of motion of the thumb 
with a gap of more than two inches between the thumb pad and 
the fingers, with the thumb attempting to oppose the fingers.  
DC 5228, 38 C.F.R. § 4.71a.  No examiner has found any 
limited range of motion of the thumb, so no increased rating 
is warranted under that criteria.  December 2007 C&P Exam (no 
functional impairment of right hand); May 2004 C&P exam 
(normal range of motion of all joints in the hands).  

The Veteran sometimes complains of wrist pain.  Under the 
wrist criteria, a 30 percent rating is available under 
DC 5214 for favorable ankylosis in 20 degrees to 30 degrees 
dorsiflexion.  38 C.F.R. § 4.71a (The Wrist), DCs 5214, 5215.  
Greater degrees of ankylosis warrant assignment of 40 percent 
and 50 percent ratings.  DC 5214, 38 C.F.R. § 4.71a.  But the 
Veteran's dorsiflexion measured 55 degrees.  February 2007 
C&P Joints Exam.  Since there is no ankylosis of the wrist, 
even if that were part of the claim for an increased rating 
of the right hand disability, no increased rating would be 
warranted on the basis of the wrist range of motion criteria.  

The rating schedule provides that arthritis due to trauma, 
substantiated by X-ray findings, should be rated under the 
criteria for degenerative arthritis.  38 C.F.R. § 4.71a 
(Acute, Subacute, or Chronic Diseases), DCs 5010 (Arthritis 
Due to Trauma), 5003 (Degenerative Arthritis).   Under 
Diagnostic Code 5003, a rating higher than 10 percent is 
available only in two conditions.  First, if there is 
arthritis in more than one major joint or groups of minor 
joints with occasional incapacitating exacerbations, a 
20 percent rating is available.  DC 5003, 38 C.F.R. § 4.71a.  
Multiple involvement of the interphalangeal, metacarpal, and 
carpal joints of the upper extremities are considered a group 
of minor joints ratable on parity with a major joint, such as 
the wrist.  38 C.F.R. § 4.45.  Here, there are mild 
degenerative changes of the third finger only, so there is 
not involvement of more than one joint or groups of minor 
joints.  April 2005 X-ray Report; February 2007 X-ray Report.  

Second, when the criteria for rating limitation of motion for 
the specific joint at issue allows for a rating higher than 
10 percent, Diagnostic Code 5003 authorizes a rating under 
the criteria for the specific joint at issue.  38 C.F.R. 
§ 4.71a.  But as noted above, the Veteran has full range of 
motion in all joints of the hand and there is no compensable 
rating higher than 10 percent for limitation of motion of the 
right hand (or wrist).  No increased rating is warranted 
based upon the Veteran's osteoarthritis of the right hand.  

The criteria for evaluating muscle injuries of the hand 
contain several ratings in excess of 10 percent.  38 C.F.R. 
§ 4.73 (Schedule of Ratings-Muscle Injuries, The Forearm and 
Hand), DCs 5307 to 5309.  A 20 percent rating is available 
for impairment of the extension of wrist, fingers, and thumb, 
or, adduction of the thumb, that is moderately severe; a 
30 percent rating is available if the disability is severe.  
DC 5308.  A 30 percent rating is available for moderately 
severe flexion of wrist and fingers, with a 40 percent rating 
available if the disability is severe.  DC 5307.  

But the record does not show that the Veteran has any muscle 
impairment in his right hand.  The service medical treatment 
records at the time of the Veteran's injury do not reflect 
muscle impairment.  Nor have any of the post-service 
examiners found evidence of muscle impairment. December 2007 
C&P Exam (no functional impairment of the right hand); 
February 2007 C&P Joints Exam (no functional impairment of 
the hand); November 2005 Orthopedic Center Report (no 
evidence of atrophy in the hand).  To the contrary, the 
Veteran's hand motion was full fist, normally, equally on 
both sides.  February 2007 C&P Joints Exam.  On this record, 
no increased rating is warranted on the basis of the muscle 
disability criteria.  

Similarly, the record does not support an additional rating 
for nerve impairment. Various ratings dependent upon the 
severity of the impairment are available for incomplete 
paralysis of the ulnar nerve:  10 percent if the paralysis is 
mild; 30 percent if it is moderate; 40 percent if it is 
severe; and 60 percent if the paralysis is complete.  
38 C.F.R. § 4.124a, DC 8516.  See also 38 C.F.R. §§ 4.123 
(neuritis), 4.124 (neuralgia).  But no examiner found any 
nerve damage as a residual of the Veteran's right hand 
shrapnel wound.  December 2007 C&P Exam (I cannot identify 
any nerve injury anywhere in the right hand; no neurological 
impairment with the hand; no peripheral nerve injury, either 
motor or sensory; he feels vibration of a 256 tuning fork 
felt on all nails; he can identify sharp and dull accurately 
and can distinguish between hot and cold).  

When the Veteran sought treatment for pain and numbness of 
his hands, carpal tunnel syndrome was considered a 
possibility, but he was diagnosed with neuropraxia.  
November 2005 Orthopedic Center Report (no Tinel's sign or 
Phalen's sign; median nerve compression does not aggravate 
the condition; no evidence of atrophy; normal sensation to 
touch; makes a good grip; co-dominant feeling on his Allen's 
test);  November 2005 Letter by Dr. Chambers (diagnosis is 
neuropraxia of the right upper extremity, possible carpal 
tunnel syndrome); October 2005 Notes of Dr. Chambers (carpal 
tunnel of the right hand); accord February 2007 C&P Exam 
(very minimal hypesthesia of indeterminate etiology and ulnar 
distribution mainly along the fifth metacarpal and small 
finger; does not have signs of carpal tunnel; no neurologic 
deficit with 2.0 discrimination).  With no evidence of any 
neurological impairment as a residual of the right hand 
shrapnel wound, an increased rating on that basis is not 
warranted.  

A disability of the musculoskeletal system is primarily the 
inability, due to damage, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  38 C.F.R. § 4.40.  Thus, 
functional loss due to pain and weakness must be considered 
in evaluating the disability because a part which becomes 
painful on use must be regarded as seriously disabled.  Id.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995) (disability 
ratings should reflect the Veteran's functional loss due to 
fatigability, incoordination, endurance, weakness, and pain).  
And the rating should reflect the condition of the Veteran 
during flare-ups.  DeLuca v. Brown, supra.  

There is lay evidence of loss of function on this record.  
His wife testified that when his hand swells sometimes, he 
can't pick anything up with it.  Transcript at 27.  His 
daughter, A., also testified that his hand swells so that he 
is not able to squeeze stuff.  Transcript at 28.  Another 
daughter submitted a written statements that his hand 
stiff[en]s up on him and makes it hard for him to grasp 
things; he can not grip things and the pain he has is one 
going most of the time.  February 2009 Statement of Daughter 
M.  The Veteran asserted in a May 2005 statement that his 
grip is not what it used to be and he has pain and numbness 
in his hand.  In a February 2005 statement, he stated that he 
has lost strength in his right hand, he can not grip things 
well, he experiences cramps in his right hand, and he can not 
twist the top off of a jar.  He stated it is worse during 
cold weather.  

But the examiners have found that the Veteran's functional 
ability is normal.  December 2007 C&P Exam (no evidence of 
functional impairment); February 2007 C&P Joints Exam (normal 
function; grip strength is equal in both hands); April 2005 
C&P Exam (examination of right hand is normal; normal range 
of motion of all joints in the hand; no loss of range of 
motion upon repetitions).  And although the Veteran has no 
limitation of motion that warrants a compensable rating, he 
was assigned a 10 percent rating under Diagnostic Code 5010 
for painful motion of an arthritic joint (his third finger).  

The lay evidence establishes that the Veteran has flare-ups 
in pain in his right hand.  But there is little detail about 
how often flare-ups occur and how long they last. Given the 
lack of specificity as to the frequency and duration of 
flare-ups, the examiners' consistent findings of no 
functional impairment, and the inconveniences described by 
the Veteran with respect to his hands, the Board finds that 
the 10 percent rating already assigned to the Veteran's right 
hand disability adequately compensates him for occasional 
difficulties in gripping items.  

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3.  Here, the objective evidence establishes that 
no increased rating is warranted.  What little evidence there 
is as to the Veteran's functional limitations and pain in his 
hands is not detailed enough to warrant the assignment of a 
higher rating, especially in light of the fact that his 
current rating adequately compensates him for occasional 
flare-ups.  Since the evidence against the claim is much 
greater than that in favor, there is no reasonable doubt to 
resolve.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 
(benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).  

Finally, the RO also considered an extraschedular evaluation 
under the provisions of 38 C.F.R. § 3.321(b)(1) and 
determined that referral for extraschedular consideration was 
not warranted in this case.  The Board agrees. 

In determining whether extraschedular consideration is 
warranted, the threshold determination is whether the 
disability picture presented in the record is adequately 
contemplated by the rating schedule.  Thun v. Peake, 22 Vet. 
App. 111, 118 (2008).  The record shows that the very 
symptoms (namely, limited function of his hands due to 
painful motion and swelling) manifested by the Veteran's 
right hand disability are included in the schedular criteria 
for evaluating arthritis of the joints of his hands.  See DCs 
5003 and 5010 of 38 C.F.R. § 4.71a.  Since the Veteran's 
disability picture was adequately contemplated by the rating 
schedule, no referral to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether the Veteran's disability picture requires 
the assignment of an extraschedular rating is warranted.  
Thun, 22 Vet. App. at 118 (once the Board determined that the 
claimant's disability picture was not characterized as an 
unusual one, it did not err in concluding that he was not 
entitled to referral for an extraschedular rating).   

C.  Residuals of shrapnel wound of the right knee

1.  Separate ratings for flexion and extension 

In June 2002, the Veteran was granted service connection for 
residuals of a shrapnel wound of the right knee with scar, 
and that disability was assigned a 10 percent rating under 
Diagnostic Code 5299-5260, effective from April 30, 2001.  
That diagnostic code indicates a limitation of flexion.  

In November 2004, the Veteran filed this claim for an 
increased rating for his right knee disability.  In a 
September 2005 rating decision, the RO continued the 
10 percent rating that was based on the limitation of 
flexion, but added more description to the disability's name:  
residuals of a shrapnel wound of the right knee with scar and 
slight limitation of flexion due to pain ("flexion 
rating").  In the same rating decision, the RO also granted 
a separate rating, effective from November 29, 2004, for 
slight limitation of extension due to pain associated with 
residuals of a shrapnel wound of the right knee with scar and 
slight limitation of flexion due to pain ("extension 
rating"), and assigned a 10 percent evaluation under 
Diagnostic Code 5010-5261.  The diagnostic code 5010 
indicates that the rating is based on arthritis.  The Veteran 
appealed.  

Upon de novo review, the Decision Review Officer (DRO) 
determined that the RO had committed an error in assigning 
the separate extension rating to the Veteran.  In the 
April 2007 statement of the case (SOC), the DRO explained 
that the medical evidence showed that the Veteran's limited 
extension motion warranted a 10 percent rating, but it also 
showed that the Veteran's flexion motion was not limited 
enough to warrant a 10 percent rating.  Thus, the DRO 
concluded that the record did not support two separate 
ratings for the Veteran's residuals of shrapnel wound of the 
right knee disability.  In the April 2007 SOC, the DRO stated 
that the Veteran's separate 10 percent extension rating would 
be discontinued, effective from February 17, 2005.  

The Veteran has not challenged the February 17, 2005, 
effective date assigned to the discontinuance of the separate 
extension rating.  Generally, when the RO determines that a 
reduction in disability compensation is appropriate, the 
Veteran is given 60 days notice of that proposed reduction 
before it is made.  Yet, because the DRO granted service 
connection for a chronic lumbar sprain disability and 
assigned a 10 percent rating for that disability with the 
same effective date of February 17, 2005, the Veteran's 
combined disability compensation was not reduced when the 
separate extension rating for the right knee was 
discontinued-his combined disability rating prior to 
February 17, 2005 was 60 percent and it was 60 percent from 
February 17, 2005, forward.  Thus, the effective date 
provisions of 38 U.S.C.A. § 5112(b) and 38 C.F.R. 
§ 3.500(r)-requiring that when there is a reduction in 
disability compensation, the effective date for 
discontinuation must be 60 days after notice of reduction is 
sent-are not applicable here.  Stelzel v. Mansfield, 508 
F.3d 1345, 1349 (Fed. Cir. 2007) (VA is not obligated to 
provide a Veteran with 60 days notice before making a reduced 
disability rating effective if the decision did not reduce 
the overall compensation paid to the Veteran).  

When the RO terminated the extension rating, the name of the 
disability was changed to residual of a shrapnel wound to the 
right knee with scar and the 10 percent rating was listed 
under Diagnostic Code 5260 for limitation of flexion.  

2.  Schedular criteria for rating the right knee disability

Several diagnostic codes are available for rating a 
disability of the knee.  38 C.F.R. § 4.71a, Diagnostic Codes 
(DCs) 5256 to 5263.  But may of them are simply not 
applicable for either of the rating stages, as it is neither 
contended nor shown that the Veteran's right knee disability 
involved ankylosis (DC 5256), removal of semilunar cartilage 
(DC 5259), impairment of the tibia and fibula (DC 5262), or 
genu recurvatum (DC 5263).  Nor will Diagnostic Code 5259 
(governing a knee disability manifested by dislocated 
semilunar cartilage with frequent episodes of locking, pain, 
and effusion into the joint) provide criteria for increasing 
the Veteran's knee disability because it provides no rating 
higher than 10 percent.  The remaining schedular criteria for 
the knee (that is, DCs 5257, 5260, and 5261), as well as that 
for rating arthritis due to trauma under Diagnostic Code 
5010, will be discussed for each of the two rating stages.  

Separate ratings may be assigned for arthritis and 
instability of the knee under Diagnostic Codes 5003 and 5257, 
respectively.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.  Also, 
separate ratings may be assigned for limitation of flexion 
and limitation of extension of the same knee.  Specifically, 
where a Veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  See VAOPGCPREC 9-04.

a.  The first staged rating period prior to February 18, 2005

The focus for the first staged rating is whether the 
Veteran's disability is manifest by symptoms that would 
warrant a rating higher than two separate 10 percent ratings 
under Diagnostic Codes 5260 and 5261.  Diagnostic Code 5261 
provides a zero percent rating for extension limited to 5 
degrees, 10 percent for extension limited to 10 degrees, 20 
percent for extension limited to 15 degrees, 30 percent for 
extension limited to 20 degrees, 40 percent for extension 
limited to 30 degrees, and a maximum of 50 percent for a 
limitation of extension to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  But the May 2002 C&P examiner measured 
the Veteran's range of motion and found that he could extend 
his right knee fully to zero degrees.  An rating in excess of 
10 percent is thus not warranted under DC 5261.  

Nor is an increased rating warranted under the criteria of 
Diagnostic Code 5260, which governs limitation of flexion of 
the knee.  Diagnostic Code 5260 allows a zero percent rating 
for flexion limited to 60 degrees, 10 percent for flexion 
limited to 45 degrees, 20 percent for flexion limited to 30 
degrees, and a maximum of 30 percent for flexion limited to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  At the 
May 2002 C&P examination, the Veteran's flexion was limited 
only to 100 degrees.  So, a rating in excess of 10 percent is 
not warranted under DC 5260.  

Under Diagnostic Code 5257, which governs other impairment of 
the knee, a 10 percent rating will be assigned with evidence 
of slight recurrent subluxation or lateral instability of a 
knee; a 20 percent rating is available for moderate recurrent 
subluxation or lateral instability; and a 30 percent rating 
for such symptoms that are severe.  38 C.F.R. § 4.71a.  In 
his February 2002 statement, the Veteran pointed out that he 
sometimes stumbles when he is walking.  But the objective 
evidence does not support a finding of recurrent subluxation 
or lateral instability.  The May 2002 C&P examiner found no 
evidence at all of subluxation or lateral instability.  
Similarly, the Veteran's primary care physician saw the 
Veteran in September 2004 for chronic episodic pain of the 
right lower extremity and upon examination, found no laxity.  
September 2004 Primary Care Clinic Return.   Thus, no 
increased or separate rating is available under Diagnostic 
Code 5257.  

As for the arthritis provisions, Diagnostic Code 5010 governs 
arthritis due to trauma, substantiated by X-ray findings.  
Although there was no evidence of arthritis in the May 2002 
X-rays, osteoarthritis was diagnosed from November 2005 X-
rays.  Since that was not long after the rating period ended, 
the arthritis provisions should be applied to the first 
rating stage.  

Under Diagnostic Code 5010, which follows the criteria of 
Diagnostic Code 5003, a rating higher than 10 percent is 
available only in two conditions.  First, if there is 
arthritis in more than one major joint or groups of minor 
joints with occasional incapacitating exacerbations, a 
20 percent rating is available.  Here, the only joint at 
issue is the knee, which is only 1 major joint, so a rating 
higher than 10 percent is not available using that criteria.  
Second, when the criteria for rating limitation of motion for 
the specific joint at issue allows for a rating higher than 
10 percent, a rating under that criteria is permitted.  But 
as discussed above, no rating higher than 10 percent is 
warranted under either the flexion or extension schedular 
criteria.  Thus, no increased rating is warranted based upon 
the Veteran's osteoarthritis of the knee.  

Finally, the Veteran has a small scar near his knee.  The 
May 2002 C&P examiner found it was a 2cm scar anteromedially 
to the patella, where shrapnel was removed.  The Veteran has 
not complained about any symptoms relative to his scar.  
Under the criteria governing disabilities of the skin, 
several diagnostic codes are not applicable here because the 
Veteran's scar:  is not of the head, face, or neck (DC 7800); 
is not deep or the cause of limited motion (DC 7801); is not 
unstable (DC 7803); is not painful on examination (DC 7804); 
and does not cause limitation of function (DC 7805).  
38 C.F.R. § 4.118.  Under Diagnostic Code 7802, for scars 
like the Veteran's, that are other than the head, face, or 
neck, that are superficial and that do not cause limitation 
of motion, a 10 percent rating is available for a scar that 
is of an area of 144 square inches or greater.  38 C.F.R. 
§ 4.118.  Since the Veteran's scar is much smaller than that, 
no increased or separate rating is available under the skin 
criteria of Diagnostic Code 7802.  

In a February 2002 statement, the Veteran asserts that there 
is a lot of nerve damage in his right leg.  The criteria for 
evaluating neurological residuals of a shrapnel wound are 
found in 38 C.F.R. § 4.124a.  But no examiner has found any 
nerve impairment in the Veteran's leg, either at the time of 
his shrapnel injury, nor in any examination since then.  And 
as a lay person, the Veteran is not competent to determine 
whether his injury caused nerve damage related to his knee.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a lay person 
is not competent to give evidence of matters that require 
medical knowledge); 38 C.F.R. § 3.159(a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements, or opinions).  

He is competent, however, to testify as to symptoms he 
experiences that are within the knowledge of a lay person.  
38 C.F.R. § 3.159(a)(2) (lay evidence can be provided by a 
person who has no specialized education, training, or 
experience, but who knows the facts or circumstances and 
conveys those matters that can be observed and described by a 
lay person).  The Veteran has complained of no tingling, 
numbness, weakness, or other neurological symptoms (other 
than pain) either to the C&P examiners or to the medical 
professionals who treat him.  And the December 2007 C&P 
examiner found there was no weakness upon repetition of 
motion.  On this record, no separate rating for impairment of 
a nerve is warranted.   
  
Finally, the criteria for evaluating the muscle impairment 
residuals of a shrapnel wound are found in 38 C.F.R. § 4.73.  
For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement. 38 C.F.R. 
§ 4.56(c).  The Veteran makes no such complaints of muscle 
impairment.  

Moreover, the service treatment records do not indicate any 
muscle impairment from his shrapnel wounds.  An April 1970 
treatment note indicates that he received a fragmentation 
wound to both arms and legs from an enemy chicom booby trap 
and the Veteran's condition and progress were excellent after 
being treated in the field and returned to duty.  In 
July 1970, the Veteran complained that he may have sprained 
his right knee two days before when he fell on it.  A small 
abscess in the patellar area was noted and irrigation and 
debridement performed.  Three days later, the wound was 
cleaned and dressed and an ace wrap provided.  

An August 1970 treatment note indicates that the Veteran 
reported that a week earlier, he incurred a shrapnel wound of 
the right upper leg on the medial side about one inch long.  
Upon examination, it showed healing incisions on the right 
leg that were 9 days old and the Veteran was told to report 3 
days later to have the sutures removed.  At that time, the 
incisions were healed, but there was possible cellutitis.  
The sutures were removed from both incisions and the Veteran 
was found fit for duty. There is no mention of muscle 
involvement in any of those leg wound service treatment 
records.  

There is no mention of muscle impairment in any of the 
examinations or treatment notes in the claims folder.  At the 
May 2002 C&P exam, the examiner noted there was no loss of 
muscle.  The December 2007 C&P examiner also found there was 
no weakness or loss of motion upon repetitive motion.  

With no evidence of muscle involvement for the service-
connected knee disability, an increased or separate rating on 
the basis of muscle impairment is not warranted.  
 
For the first rating stage, when all appropriate schedular 
criteria for rating the right knee disability are applied 
against the Veteran's symptoms, no higher rating is 
warranted. 

b.  The  second rating stage from February 18, 2005 forward

From February 18, 2005 forward, the Veteran is in receipt of 
a 10 percent rating under DC 5260.  As noted above, 
Diagnostic Code 5260 provides that a 20 percent rating is 
available for flexion limited to 30 degrees, and a 30 percent 
rating is available for flexion limited to 15 degrees.  
38 C.F.R. § 4.71a.  While the Veteran has consistently 
manifested limitation of flexion, during the second rating 
stage, the following measurements were not even close to a 
30-degree flexion limitation:  115 degrees (April 2005 C&P 
Exam); 125 degrees (November 2005 Orthopedic Center); 120 
degrees (February 2007 C&P Joints Exam); and 110 degrees 
(December 2007 C&P Exam).  Thus, a rating in excess of 10 
percent is not warranted under DC 5260.  

During the second rating stage, the Veteran's extension was 
as follows:  10 degrees (April 2005 C&P Exam); zero degrees 
(November 2005 Orthopedic Center); zero degrees 
(February 2007 C&P Joints Exam); and 10 degrees 
(December 2007 C&P Exam).  As noted above, Diagnostic Code 
5261 provides a zero percent rating for extension limited to 
5 degrees, 10 percent for extension limited to 10 degrees, 20 
percent for extension limited to 15 degrees, 30 percent for 
extension limited to 20 degrees, 40 percent for extension 
limited to 30 degrees, and a maximum of 50 percent for a 
limitation of extension to 45 degrees. 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  Since the Veteran's extension was 
limited to 10 degrees in April 2005 and December 2007, a 
separate rating of 10 percent is warranted under Diagnostic 
Code 5261.  However, a 20 percent rating is not warranted as 
extension was not limited to 15 degrees at any time.   

With respect to Diagnostic Code 5257, at his personal 
hearing, the Veteran testified that although VA never 
prescribed one, he needs a brace in order to work, so his 
daughter, A., bought one for him.  Transcript at p. 17.  But 
the objective evidence does not warrant a finding of 
recurrent subluxation or lateral instability.  Indeed, no 
examiner has found evidence of either subluxation or 
instability.  See December 2007 C&P Joints Exam (subjective 
complaints noted, but no subluxation or lateral instability); 
February 2007 VA Orthopedics Consult Results (he is stable to 
varus and valgus as well as anterior and posterior stress); 
December 2007 PCC Return (no laxity); February 2006 Primary 
Care Return (no laxity); November 2005 Orthopedic Center (no 
v/v instability); April 2005 C&P Joints Exam (I do not detect 
any instability of the knee).  So, an increased or separate 
rating is not warranted under DC 5257.  

As discussed in section (a), above, under Diagnostic 
Code 5010, which follows the criteria of Diagnostic 
Code 5003, a rating higher than 10 percent is available only 
in two conditions.  38 C.F.R. § 4.71a.  First, a 20 percent 
rating is available if there is arthritis in more than one 
major joint or groups of minor joints with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a.  Here, the 
only joint at issue is the knee, which is only 1 major joint, 
so a rating higher than 10 percent is not available using 
that criteria.  

Second, when the criteria for rating limitation of motion for 
the specific joint at issue allows for a rating higher than 
10 percent, a rating under that criteria is permitted.  
38 C.F.R. § 4.71a.  But as discussed in this section, above, 
no rating higher than 10 percent is warranted under either 
the flexion or extension criteria.  Thus, no increased rating 
is warranted based upon the Veteran's osteoarthritis of the 
knee.  

And as discussed in section (b), above, the record does not 
support separate ratings under other diagnostic codes either.  
Under the criteria governing the rating of skin, since the 
Veteran's scar is less than 144 square inches, a separate 
rating for a skin disability is not available.  38 C.F.R. 
§ 4.118, DC 7802 (for scars that are other than the head, 
face, or neck, that are superficial and that do not cause 
limitation of motion, a 10 percent rating is available for a 
scar that is of an area of 144 square inches or greater; 
otherwise, they are noncompensable).  See December 2007 C&P 
Exam (2 cm shrapnel wound just medial to the mid-portion of 
the patella).  While the criteria for evaluating neurological 
residuals of a shrapnel wound are found in 38 C.F.R. 
§ 4.124a, since no examiner has ever found any nerve 
impairment in the Veteran's leg, either at the time of his 
shrapnel injury, nor in any examination since then, no 
separate rating is warranted for nerve impairment.  See 
December 2007 C&P Exam (no weakness after repetition of 
motion); February 2007 VA Orthopedics Consult Report (motor 
and sensory examinations are within normal limits).  And 
since there is no evidence of muscle impairment, no separate 
rating for muscle impairment is warranted under the criteria 
of 38 C.F.R. § 4.73.  See December 2007 C&P Exam (no weakness 
after repetition of motion).  

3.  Other criteria for rating the knee disability 

A disability of the musculoskeletal system is primarily the 
inability, due to damage, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  38 C.F.R. § 4.40.  Thus, 
functional loss due to pain and weakness must be considered 
in evaluating the disability because a part which becomes 
painful on use must be regarded as seriously disabled.  Id.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995) (disability 
ratings should reflect the Veteran's functional loss due to 
fatigability, incoordination, endurance, weakness, and pain).  
And the rating should reflect the condition of the Veteran 
during flare-ups.  DeLuca v. Brown, supra.  

When the Veteran's range of motion was tested, there was no 
additional loss of motion due to pain or repetition.  
April 2005 C&P Joints Exam; February 2007 C&P Joints Exam; 
December 2007 C&P Exam.  Other evidence shows that while the 
Veteran has some daily pain in his knee, he experiences 
flare-ups with respect to his right knee condition.  He told 
his primary care physician that he has no real problems with 
his knee for several months, but then the pain flares and 
bothers him for a month or more.  January 2007 PCC Return; 
February 2006 Primary Care Return.  And the lay testimony of 
his wife and daughter makes clear that the Veteran's 
condition is worse at some times than others.  Transcript at 
26 (wife testified that when his leg swells, he can't put 
weight on it); May 2005 Lay Statement by Daughter, A.  (the 
problem with her father's leg gets to where he cannot move or 
function around the house; she sees on many occasions where 
it hurts so much he hardly walks); Lay Statement by Wife 
(when it happens, he can hardly walk on it); but see Lay 
Statement of Daughter, L (most of the time, he drags his 
leg).  

During these flare-ups of pain, the Veteran experiences 
swelling, stiffness, pain, and he has difficulty bending his 
knee.  That affects his ability to get in and out of bed, to 
walk at a normal pace and with a normal gait, to drive for an 
extended period, to be able to get off the toilet unassisted, 
and to stand for extended periods.  Transcript at 26-27 
(testimony of wife) and at 30 (testimony of daughter, L.); 
January 2007 PCC Return; February 2006 Primary Care Return; 
May 2005 Lay Statement by Veteran; May 2005 Lay Statement by 
Daughter, A.; May 2005 Lay Statement by Wife.  

The Board finds that the Veteran is adequately compensated 
for his loss of function during these periods of flare-ups.  
Limitation of flexion of the right knee has been to 100 
degrees (May 2002  C&P Exam), 115 degrees (April 2005 C&P 
Exam); 125 degrees (November 2005 Orthopedic Center); 120 
degrees (February 2007 C&P Joints Exam); and 110 degrees.  
None of these findings meet the criteria for a zero percent 
rating under Diagnostic Code 5260, which is flexion limited 
to 60 degrees.  Therefore, the 10 percent rating assigned 
under Diagnostic Code 5260 already contemplates the Veteran's 
limitation of function due to flare-ups of flexion pain.  
Even with limitation of function due to flare-ups of pain, 
there is no evidence that flexion has been limited to 30 
degrees or that extension has been limited to 15 degrees so 
as to warrant a 20 percent rating under Diagnostic Code 5260 
or 5261.

As for the applicability of the benefit-of-the-doubt 
doctrine, there was very little evidence that supported a 
rating higher than what was assigned by the RO.  When there 
is an approximate balance of positive and negative evidence 
about a claim, reasonable doubt should be resolved in the 
claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3.  But when, as here, the objective evidence against the 
claim is much greater than that in favor, there is no 
reasonable doubt to resolve.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990) (benefit of the doubt rule inapplicable when 
the preponderance of the evidence is against the claim).  

Finally, the RO also considered an extraschedular evaluation 
under the provisions of 38 C.F.R. § 3.321(b)(1) and 
determined that referral for extraschedular consideration was 
not warranted in this case.  The Board agrees. 

In determining whether extraschedular consideration is 
warranted, the threshold determination is whether the 
disability picture presented in the record is adequately 
contemplated by the rating schedule.  Thun v. Peake, 22 Vet. 
App. 111, 118 (2008).  The record shows that the very 
symptoms (namely, limitation of motion; painful motion; small 
scar) manifested by the Veteran's right knee disability are 
included in the schedular rating criteria for arthritis, for 
joint motion, and for scars.  See DCs 5003, 5010, 5256 to 
5263 of 38 C.F.R. § 4.71a and  DCs 7800 to 7805 of 38 C.F.R. 
§ 4.118.  

Since the Veteran's disability picture was adequately 
contemplated by the rating schedule, no referral to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether the Veteran's 
disability picture requires the assignment of an 
extraschedular rating is warranted.  Thun, 22 Vet. App. at 
118 (once the Board determined that the claimant's disability 
picture was not characterized as an unusual one, it did not 
err in concluding that he was not entitled to referral for an 
extraschedular rating).   


III.  Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Dingess v. 



Nicholson, 19 Vet. App. 473 (2006), also held that, as the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim.  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  If the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or 



exceptional circumstances relating to the disability.  
Vazquez-Flores, 22 Vet. App. at 43-44. 

The RO's March 2005 and June 2005 letters describing the 
evidence needed to support the Veteran's claims were timely 
mailed before the September 2005 rating decision.  They 
described the evidence necessary to substantiate a claim for 
service connection, notified the Veteran that evidence that 
his disability had gotten worse was needed for the increased 
rating claims, identified what evidence VA was collecting, 
requested the Veteran to send in particular documents and 
information, and identified what evidence might be helpful in 
establishing his claim.  

Those letters did not provide sufficient notice of how 
disability ratings are determined.  The Veteran has not 
raised any notice issues.  Yet, the record shows that the 
Veteran was not prejudiced by the inadequate notice.  
Shinseki v. Sanders, 77 U.S.L.W. 4303 (U.S. April 21, 2009).  

The Veteran was not prejudiced by the flaws in identifying 
rating criteria in the original March 2005 letter because 
those flaws were cured in a May 2008 letter, which was sent 
to him before the appeal was readjudicated in the June 2008 
supplemental statement of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (a statement of 
the case or a supplemental statement of the case can be 
considered a readjudication of a claim after the issuance of 
proper notice); see also Mayfield v. Nicholson, 20 Vet. App. 
537, 541-42 (2006).  In addition, after the May 2008 letter 
was sent, the Veteran notified VA that he had no additional 
evidence to support his claim.  Since the Veteran had a 
meaningful opportunity to participate in the adjudication 
process, the Veteran was not prejudiced by the delay in 
receiving all required notice.  See Overton v. Nicholson, 20 
Vet. App. 427, 439-444 (2006) (failure to provide timely 
notice is harmless if the claimant had a meaningful 
opportunity to participate in the processing of the claim).  

As for the hypertension issue, although the Veteran was 
advised of the evidence necessary to establish service 
connection on a direct basis, the notice letters of 
October 2005, June 2005, and May 2008 did not describe the 
evidence needed to 



establish secondary service connection.  Neither the Veteran 
nor his representative have raised that issue.  But the 
record establishes that the Veteran and his  representative 
had actual knowledge of those requirements.  

At the August 2008  personal hearing, the Veteran's 
representative asked the Veteran whether his personal 
physician had linked his hypertension to his PTSD and the 
Veteran responded that his family doctor said that it was a 
possibility that it could have.  Transcript at 5.  Then, the 
representative stated at the hearing that he had informed the 
Veteran that based on several cases where Veterans had 
obtained opinions from the doctors who were treating them for 
PTSD, all they needed to be successful in the Veteran's claim 
was to get a medical opinion and substantiate it for why they 
feel that the Veteran's hypertension is secondary to his 
PTSD.  The Veteran expressed agreement with the 
representative's statement.  Transcript at 6.  The 
representative then asked the Veteran if it was correct that 
that was one reason whey they were planning to have the 
Veteran go back to his private physician and he stated that 
the representative was correct.  Transcript at 6.  See also 
Transcript at 31 (representative explaining that once the 
Veteran gets statements from his private doctors it will be 
cleared up that the Veteran is entitled to service connection 
for hypertension secondary to his service-connected PTSD).  
Thereafter, the Veteran submitted a medical opinion from his 
private physician that his hypertension was secondary to his 
PTSD disability.  Thus, the record does not show that the 
Veteran was prejudiced by VA's failure to include notice for 
secondary service connection in the notice letters.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the Veteran by 
retrieving his claims folder (that contained his service 
treatment records), by obtaining his medical treatment 
records from VA facilities and private providers for whom he 
sent releases, by conducting C&P examinations, and by 


providing him with the opportunity to present his sworn 
testimony, as well as that of his wife and two daughters, at 
a personal hearing.  


ORDER

Service connection for hypertension, to include as secondary 
to post-traumatic stress syndrome, is denied. 

A disability rating in excess of 50 percent for post-
traumatic stress syndrome is denied. 

A disability rating in excess of 10 percent for residuals of 
a shrapnel wound of the right hand is denied.  

A rating in excess of 10 percent for residuals of a shrapnel 
wound of the right knee with scar under Diagnostic Code 5260 
is denied.

A rating in excess of 10 percent for limitation of extension 
associated with residuals of a shrapnel wound of the right 
knee with scar under Diagnostic Code 5261 for the period 
prior to February 18, 2005, is denied.  

A separate rating of 10 percent for limitation of extension 
associated with residuals of a shrapnel wound of the right 
knee with scar under Diagnostic Code 5261 for the period from 
February 18, 2005, forward is granted, subject to the 
criteria governing payment of monetary benefits.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


